DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-17, and 19-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Park et al (US2016/0277684 A1).
Re claim 1, Park et al teaches a driving mechanism, comprising: a fixed module (see paragraph 0135 fixed to base); a movable module movably connected to an optical element, wherein the movable module is movable relative to the fixed module (see paragraph 0056); a drive assembly driving the movable module to move relative to the fixed module (see numeral 170 and paragraph 0362), wherein the drive assembly comprises a coil (see numeral 120) and a first magnet (see numeral 130); and a magnetically conductive element comprising a magnetically conductive material, wherein the magnetically conductive element corresponds to the first magnet (see paragraph 0049); wherein the first magnet comprises a first surface and a second surface, the first surface and the second surface face in opposite directions, the first surface faces the coil, and the second surface faces the magnetically conductive element (see paragraph 0048 and figure 1).
	Re claim 2, Park et al teaches wherein when viewed from a central axis of the driving mechanism, the first magnet, the magnetically conductive element, and the coil at least partially overlap (see figure 1 and paragraph 0048).
	Re claim 3, Park et al teaches wherein when viewed from the central axis of the driving mechanism, a profile of the coil surpasses a profile of the first magnet and a profile of the magnetically conductive element (see figure 1 and paragraph 0048).
	Re claim 4, Park et al teaches wherein when viewed from a central axis of the driving mechanism, the driving mechanism is polygonal, and the magnetically conductive element and the first magnet are located on same side of the driving mechanism (see paragraphs 0057, 0071, and 0083).
	Re claim 7, Park et al teaches wherein a shape of the first magnet is different from a shape of the magnetically conductive element (see figure 4).
	Re claim 8, Park et al teaches wherein a long side of the first magnet, a long side of the magnetically conductive element, and a long side of the coil extend in an identical direction (see figure 4).
	Re claim 9, Park et al teaches wherein the fixed module has a housing for receiving the movable module, the housing includes a top wall that is perpendicular to a central axis of the driving mechanism, and the magnetically conductive element is located between the top wall and the first magnet (see numeral 140).
	Re claim 10, Park et al teaches wherein the fixed module has a housing, and the coil has an inner portion and an outer portion closer to the housing than the inner portion, wherein a central axis of the first magnet extends through the inner portion (see paragraph 0016).
	Re claim 11, Park et al teaches wherein the first magnet is disposed on the movable module, and the coil is disposed on the fixed module (see paragraph 0048).
	Re claim 12, Park et al teaches wherein the immovable module further comprises a circuit board, the coil is embedded in the circuit board, and the coil is not revealed from the circuit board (see numeral 231).
	Re claim 13, Park et al teaches wherein the movable module comprises a holder and a frame, the holder holds the optical element, and the holder is movably connected to the frame (see paragraph 0048).
	Re claim 14, Park et al teaches wherein the frame includes four stoppers located on corners of a top surface of the frame (see numerals 111, 112, 143 and paragraph 0098).
	Re claim 15, Park et al teaches wherein the magnetically conductive element and the first magnet are affixed to the frame (see paragraph 0008).
	Re claim 16, Park et al teaches further comprising an upper spring, the holder is connected to the frame via the upper spring, and the magnetically conductive element is located between the upper spring and the first magnet (see paragraphs 0115 and 0138).
	Re claim 17, Park et al teaches further comprising a plurality of resilient elements connected to the upper spring, wherein the resilient elements extend in a direction that is parallel with a central axis of the driving mechanism (see paragraphs 0115 and 0138).
	Re claim 19, Park et al teaches the drive assembly further comprises a second magnet, wherein when viewed from a central axis of the driving mechanism, the driving mechanism is polygonal, and the first magnet and the second magnet are located on adjacent sides of the driving mechanism (see numeral 180 and paragraph 0049).
	Re claim 20, Park et al teaches wherein the first magnet comprises a first pair of magnetic poles comprising a north magnetic pole and a south magnetic pole, and the second magnet comprises a second pair of magnetic poles comprising a north magnetic pole and a south magnetic pole, wherein an arrangement of the north magnetic pole and the south magnetic pole of the first pair of magnetic poles of the first magnet is different from an arrangement of the north magnetic pole and the south magnetic pole of the second pair of magnetic poles of the second magnet (see paragraph 0109).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US2016/0277684 A1).
	Re claim 5, Park et al does not explicitly teach wherein a distance between the first magnet and the magnetically conductive element is different from a distance between the first magnet and the coil.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a distance between the first magnet and the magnetically conductive element is different from a distance between the first magnet and the coil, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  In this case one would be motivated by reducing the size of the device.
Re claim 6, Park et al does not explicitly teach wherein a distance between the first magnet and the magnetically conductive element is less than a distance between the first magnet and the movable module.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein a distance between the first magnet and the magnetically conductive element is less than a distance between the first magnet and the movable module, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).  In this case one would be motivated by reducing the size of the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10764475. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar limitations within each other’s scope for instance magnet and coil structures and further driving and fixed elements similar to the application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10764475. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar limitations within each other’s scope for instance magnet and coil structures and further driving and fixed elements similar to the application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11190085. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar limitations within each other’s scope for instance magnet and coil structures and further driving and fixed elements similar to the application.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20120020654

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872